In an action to recover damages, inter alia, for lack of informed consent, the defendant appeals from a judgment of the Supreme Court, Queens County (Posner, J.), entered June 23, 1995, which, upon a jury verdict, is in favor of the plaintiff and against the defendant in the principal sum of $160,000.
Ordered that the judgment is affirmed, with costs.
Viewing the evidence in a light most favorable to the plaintiff, and according her the benefit of every reasonable inference (see, Negri v Stop & Shop, 65 NY2d 625, 626), the jury verdict finding lack of informed consent was supported by sufficient evidence (see, Public Health Law § 2805-d [1], [3]; CPLR 4401-a). The plaintiff adduced sufficient expert testimony regarding the inadequacy of the defendant’s warnings regarding the inherent risks of the surgery (cf, Gonzalez v Moscarella, 142 AD2d 550).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Pizzuto, Hart and Goldstein, JJ., concur.